Case: 20-60788      Document: 00516166247         Page: 1    Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 13, 2022
                                  No. 20-60788                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Manuel Arizmendi Hermosillo,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 181 263


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Manuel Arizmendi Hermosillo, a native and citizen of Mexico,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal and affirming the decision of the immigration judge (IJ).
   The BIA concluded that Arizmendi Hermosillo had failed to brief, and thus



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60788      Document: 00516166247          Page: 2   Date Filed: 01/13/2022




                                    No. 20-60788


   had waived, a challenge to the IJ’s determination that a prior conviction
   constituted a particularly serious crime, which rendered him ineligible for
   withholding of removal. The BIA affirmed the IJ’s conclusion that, although
   Arizmendi Hermosillo was eligible for deferral of removal under the
   Convention Against Torture (CAT), he had not shown that it was more likely
   than not he would be tortured if he was returned to Mexico. Finally, the BIA
   rejected Arizmendi Hermosillo’s argument that his hearing was unfair and
   denied him due process.
           A petitioner abandons an issue by failing to challenge or brief an
   agency ruling. See Zhu v. Gonzales, 493 F.3d 588, 593 n.10 (5th Cir. 2007).
   As the Government argues, Arizmendi Hermosillo abandoned any claims
   regarding the determinations of his eligibility for asylum, whether his prior
   offenses were particularly serious crimes, and his eligibility for withholding
   of removal. Even if he had briefed those issues, because he failed to exhaust
   them before the BIA, we would lack jurisdiction to consider them. See Omari
   v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009). Finally, although Arizmendi
   Hermosillo exhausted a challenge to the IJ’s conclusion that he failed to show
   he should receive deferral of removal under the CAT, he has abandoned this
   issue by failing to address it in his appellate brief. See Zhu, 493 F.3d at 593
   n.10.
           Arizmendi Hermosillo’s brief also argues that his hearing before the
   IJ was unfair and denied him due process. Aliens in removal proceedings are
   protected under the Fifth Amendment’s Due Process Clause. Okpala v.
   Whitaker, 908 F.3d 965, 971 (5th Cir. 2018). Due process requires that an
   alien be given notice of the charges against him, a hearing, and a fair
   opportunity to be heard. Id. To prevail on a due-process claim, an alien must
   make an initial showing of substantial prejudice by demonstrating that the
   alleged error affected the outcome of the proceedings. Id.




                                         2
Case: 20-60788      Document: 00516166247           Page: 3    Date Filed: 01/13/2022




                                     No. 20-60788


          Although Arizmendi Hermosillo argues that his hearing was not fair,
   the record reflects that he received a fair opportunity to be heard. Arizmendi
   Hermosillo testified in support of his claims, the IJ accepted and considered
   his submitted evidence, and the IJ found his testimony to be credible. In
   addition, after explaining the decision at the end of the hearing, the IJ allowed
   Arizmendi Hermosillo several minutes to present his response. Because the
   record reflects that Arizmendi Hermosillo received notice of his charges, a
   hearing, and a fair opportunity to be heard, and because he has not identified
   how any alleged errors by the IJ resulted in substantial prejudice, he has failed
   to demonstrate that his due process rights were violated. See Okpala, 908
   F.3d at 971.
          The petition for review is DENIED.




                                          3